Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 10, 13, and 15-17 of reference U.S. Patent No. 11,445,044, hereinafter ‘044. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the claims of the instant application (17/882,006) recite features not disclosed by the reference patent (‘044).   For instance, claim 1 of the instant application (17/882,006) recites a variable amount of data during a determined variable length interval for encoding  and a length of each variable length interval being determined based on an amount of time needed to encode the accumulated received data that are not recited in the claims of reference patent ‘044. 
However, repeatedly receive a variable amount of data during a determined variable length interval for encoding; and a length of each variable length interval being determined based on an amount of time needed to encode the accumulated received data and an amount of time needed to transmit are disclosed by Genetski et al. (US 8108289 B2, hereinafter Genetski) ((col. 7, lines 47-52, trading system 202 may receive a substantially constant stream of consecutive data messages… In step 304, the system 202 may periodically receive a data messages related to the state of the market for the financial instrument...); and (col. 1, lines 54- 57, Transmission Control Protocol of the Internet Protocol suite, (TCP/IP — Application Level), the shorter version of Open Systems Interconnection model (OSI - Level 6), handles encoding; col. 3, lines 8-12, The out of band channel market data recovery module provides the as-of state of the book for a specified point in time. The state of the book is periodically updated and resent or retransmitted at a predetermined or configurable rate...) (Note: A predetermined or configurable rate can be any customized rate which yields an encoding interval based on time and the elapsing of said time.))).  
Therefore, considering Genetski and Silverman’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of application to have combined constant stream of consecutive data messages and different data lengths taught of Genetski, with the circulation of financial instruments using smart features of Silverman, to provide a real-time updating system that delivers transparency when reporting financial transactions between financial entities, authorities and consumers.	


Instant Application 17/882,006
Patent No. 11,445,044
Claim 1. A system comprising: a processor configured to: repeatedly receive, and accumulate in a memory coupled with the processor, a variable amount of data during a determined variable length interval for encoding and transmission subsequent to an end thereof, a length of each variable length interval being determined based on an amount of time needed to encode the accumulated received data and an amount of time needed to transmit, via an electronic communications network to a recipient, previously encoded data accumulated during a prior interval such that the encoding of the accumulated data is completed upon the completion of the transmission of the previously encoded data; and commence encoding, subsequent to the end of the determined variable length interval, the accumulated received data, the transmission thereof and encoding of subsequently accumulated data being able to commence once the accumulated received data has been encoded.
Claim 1. A system comprising: a processor configured to: determine an interval for encoding data, received and accumulated in a memory coupled with the processor over a period of time for subsequent encoding and transmission, as a difference between an amount of time needed to encode the accumulated received data and an amount of time needed to transmit previously encoded previously accumulated data so as to maximize the amount of accumulated data that is encoded upon elapse of the interval while minimizing the time between completion of the transmission of previously encoded previously accumulated data and the commencement of a subsequent transmission; and encode, upon an elapse of the interval the accumulated received data.
Claim 2. The system of claim 1, wherein the processor is operative to determine the length of the variable length interval so as to maximize the amount of accumulated received data that is encoded upon elapse of the interval while minimizing a time between completion of the transmission of previously encoded data received and accumulated during the prior interval and the commencement of a subsequent transmission.
Claim 1. A system comprising: a processor configured to: determine an interval for encoding data, received and accumulated in a memory coupled with the processor over a period of time for subsequent encoding and transmission, as a difference between an amount of time needed to encode the accumulated received data and an amount of time needed to transmit previously encoded previously accumulated data so as to maximize the amount of accumulated data that is encoded upon elapse of the interval while minimizing the time between completion of the transmission of previously encoded previously accumulated data and the commencement of a subsequent transmission; and encode, upon an elapse of the interval the accumulated received data.
Claim 3. The system of claim 1, wherein the processor is operative to determine the length of the variable length interval so as to minimize an amount of time between completion of encoding of accumulated received data and transmission thereof.
Claim 1. A system comprising: a processor … minimizing the time between completion of the transmission of previously encoded previously accumulated data and the commencement of a subsequent transmission; and encode, upon an elapse of the interval the accumulated received data.
Claim 4. The system of claim 1, wherein the processor is operative to determine the length of the variable length interval so as to eliminate contention for the encoded accumulated received data between the encoding and the transmitting

Claim 5. The system of claim 1, wherein the received data indicates one or more modifications to a data object based upon processing, by a hardware matching processor, one or more electronic data transaction request messages, each of which includes a request to perform a transaction related to a financial instrument represented by the data object.
Claim 2. The system of claim 1, wherein the received data indicates one or more modifications to a data object based upon processing, by a hardware matching processor, one or more electronic data transaction request messages, each of which includes a request to perform a transaction related to a financial instrument represented by the data object.
Claim 6. The system of claim 1, wherein the received data indicates one or more modifications to a data object wherein the data object is a first data object, and wherein the received data includes at least one sequence number for rebuilding a second data object.
Claim 3. The system of claim 1, wherein the received data indicates one or more modifications to a data object wherein the data object is a first data object, and wherein the received data includes at least one sequence number for rebuilding a second data object.
Claim 7. The system of claim 1, wherein the length of each variable length interval is further determined based on occurrence of an event operative to generate data for encoding and transmission such that all data generated based on the event has been received and accumulated prior to the end of the variable length interval.

Claim 8. The system of claim 1, wherein the amount of time needed to encode the received data stored in the memory varies as a function of a one of an actual or an approximate size of the received data stored in the memory, and wherein the amount of time needed to transmit previously encoded received data varies as a function of sizes of the previously encoded received data that has not yet been transmitted, one or more conditions of the communications network over which the encoded received accumulated data is transmitted, a state of the recipient of the transmitted encoded received accumulated data, or a combination thereof.
Claim 4. The system of claim 1, wherein the amount of time needed to encode the received data stored in the memory depends upon a size of the received data stored in the memory, and wherein the amount of time needed to transmit previously encoded received data depends upon sizes of the previously encoded received data that has not yet been transmitted.
Claim 9. The system of claim 1, wherein the processor is further configured to transmit the encoded received accumulated data in a sequential repeating loop with other separately received, accumulated and encoded data encoded upon elapse of a different determined variable length interval.
Claim 6. The computer implemented method of claim 5, further comprising transmitting the encoded received data in a sequential repeating loop with other encoded received data encoded upon occurrence of another event associated with the accumulation of data received over a period of time and stored in the memory.
Claim 10. The system of claim 1, wherein encoding of the accumulated received data comprises a Simple Binary Encoding.
Claim 13. The computer implemented method of claim 5, wherein encoding the received data stored in the memory comprises using Simple Binary Encoding.
Claim 11. The system of claim 1, wherein the received data indicates one or more modifications to a data object based upon processing one or more electronic data transaction request messages, each of which comprises a request to perform a transaction related to a financial instrument represented by the data object, the processing comprising matching performed by a hardware matching processor.
Claim 15. The computer implemented method of claim 14, wherein the one or more modifications to the data object are based upon processing one or more electronic data transaction request messages.

Claim 16. … electronic data transaction request message includes a request to perform a transaction related to a financial instrument represented by the data object.

Claim 17. … the processing comprises matching performed by a hardware matching processor.
Claim 12. The system of claim 11, wherein the encoded accumulated received data enables a recipient thereof to recreate a state of the modified data object.

Claim 13. A computer implemented method comprising: repeatedly receiving, and accumulating by a processor in a memory coupled therewith, a variable amount of data during a determined variable length interval for encoding and transmission subsequent to an end thereof, a length of each variable length interval being determined based on an amount of time needed to encode the accumulated received data and an amount of time needed to transmit, via an electronic communications network to a recipient, previously encoded data accumulated during a prior interval such that the encoding of the accumulated data is completed upon the completion of the transmission of the previously encoded data; and commencing, by the processor, encoding, subsequent to the end of the determined variable length interval, the accumulated received data, the transmission thereof and encoding of subsequently accumulated data being able to commence once the accumulated received data has been encoded.
Claim 1. A system comprising: a processor configured to: determine an interval for encoding data, received and accumulated in a memory coupled with the processor over a period of time for subsequent encoding and transmission, as a difference between an amount of time needed to encode the accumulated received data and an amount of time needed to transmit previously encoded previously accumulated data so as to maximize the amount of accumulated data that is encoded upon elapse of the interval while minimizing the time between completion of the transmission of previously encoded previously accumulated data and the commencement of a subsequent transmission; and encode, upon an elapse of the interval the accumulated received data.
Claim 14. The computer implemented method of claim 14, further comprising determining, by the processor, the length of the variable length interval so as to maximize the amount of accumulated received data that is encoded upon elapse of the interval while minimizing a time between completion of the transmission of previously encoded data received and accumulated during the prior interval and the commencement of a subsequent transmission.
Claim 1. A system comprising: a processor configured to: determine an interval for encoding data, received and accumulated in a memory coupled with the processor over a period of time for subsequent encoding and transmission, as a difference between an amount of time needed to encode the accumulated received data and an amount of time needed to transmit previously encoded previously accumulated data so as to maximize the amount of accumulated data that is encoded upon elapse of the interval while minimizing the time between completion of the transmission of previously encoded previously accumulated data and the commencement of a subsequent transmission; and encode, upon an elapse of the interval the accumulated received data.
Claim 15. The computer implemented method of claim 14, further comprising determining, by the processor, the length of the variable length interval so as to minimize an amount of time between completion of encoding of accumulated received data and transmission thereof.
Claim 1. A system comprising: a processor … minimizing the time between completion of the transmission of previously encoded previously accumulated data and the commencement of a subsequent transmission; and encode, upon an elapse of the interval the accumulated received data.
Claim 16. The computer implemented method of claim 14, further comprising determining, by the processor, the length of the variable length interval so as to eliminate contention for the encoded accumulated received data between the encoding and the transmitting

Claim 17. The computer implemented method of claim 14, wherein the received data indicates one or more modifications to a data object based upon processing, by a hardware matching processor, one or more electronic data transaction request messages, each of which includes a request to perform a transaction related to a financial instrument represented by the data object.
Claim 2. The system of claim 1, wherein the received data indicates one or more modifications to a data object based upon processing, by a hardware matching processor, one or more electronic data transaction request messages, each of which includes a request to perform a transaction related to a financial instrument represented by the data object.
Claim 18. The computer implemented method of claim 14, wherein the received data indicates one or more modifications to a data object wherein the data object is a first data object, and wherein the received data includes at least one sequence number for rebuilding a second data object.
Claim 18. The computer implemented method of claim 14, wherein the data object is a first data object, and wherein the received data includes at least one sequence number for rebuilding a second data object.
Claim 19. The computer implemented method of claim 14, wherein the length of each variable length interval is further determined based on occurrence of an event operative to generate data for encoding and transmission such that all data generated based on the event has been received and accumulated prior to the end of the variable length interval.

Claim 20. The computer implemented method of claim 14, wherein the amount of time needed to encode the received data stored in the memory varies as a function of a one of an actual or an approximate size of the received data stored in the memory, and wherein the amount of time needed to transmit previously encoded received data varies as a function of sizes of the previously encoded received data that has not yet been transmitted, one or more conditions of the communications network over which the encoded received accumulated data is transmitted, a state of the recipient of the transmitted encoded received accumulated data, or a combination thereof.  
Claim 10. The computer implemented method of claim 8, wherein the amount of time needed to encode the received data stored in the memory depends upon a size of the received data stored in the memory, and wherein the amount of time needed to transmit previously encoded received data depends upon sizes of the previously encoded received data that has not yet been transmitted.
Claim 21. The computer implemented method of claim 14, further comprising transmitting, by the processor, the encoded received accumulated data in a sequential repeating loop with other separately received, accumulated and encoded data encoded upon elapse of a different determined variable length interval.
Claim 6. The computer implemented method of claim 5, further comprising transmitting the encoded received data in a sequential repeating loop with other encoded received data encoded upon occurrence of another event associated with the accumulation of data received over a period of time and stored in the memory.
Claim 22. The computer implemented method of claim 14, wherein encoding of the accumulated received data comprises a Simple Binary Encoding.
Claim 13. The computer implemented method of claim 5, wherein encoding the received data stored in the memory comprises using Simple Binary Encoding.
Claim 23. The computer implemented method of claim 14, wherein the received data indicates one or more modifications to a data object based upon processing one or more electronic data transaction request messages, each of which comprises a request to perform a transaction related to a financial instrument represented by the data object, the processing comprising matching performed by a hardware matching processor.
Claim 15. The computer implemented method of claim 14, wherein the one or more modifications to the data object are based upon processing one or more electronic data transaction request messages.

Claim 16. … electronic data transaction request message includes a request to perform a transaction related to a financial instrument represented by the data object.

Claim 17. … the processing comprises matching performed by a hardware matching processor.
Claim 24. The computer implemented method of claim 23, wherein the encoded accumulated received data enables a recipient thereof to recreate a state of the modified data object.

Claim 25. A system comprising: means for repeatedly receiving, and accumulating in a memory, a variable amount of data during a determined variable length interval for encoding and transmission subsequent to an end thereof, a length of each variable length interval being determined based on an amount of time needed to encode the accumulated received data and an amount of time needed to transmit previously encoded data accumulated during a prior interval such that the encoding of the accumulated data is completed upon the completion of the transmission of the previously encoded data; and means for commencing encoding, subsequent to the end of the determined variable length interval, the accumulated received data, the transmission thereof and encoding of subsequently accumulated data being able to commence once the accumulated received data has been encoded.
Claim 1. A system comprising: a processor configured to: determine an interval for encoding data, received and accumulated in a memory coupled with the processor over a period of time for subsequent encoding and transmission, as a difference between an amount of time needed to encode the accumulated received data and an amount of time needed to transmit previously encoded previously accumulated data so as to maximize the amount of accumulated data that is encoded upon elapse of the interval while minimizing the time between completion of the transmission of previously encoded previously accumulated data and the commencement of a subsequent transmission; and encode, upon an elapse of the interval the accumulated received data.


Claim Objections
Claims 4  and 14-24 are objected to because of the following informalities:  
Claim 4 and 16 have no punctuation at the end of the claim.
Claims 14-24 reference claim 14 as the independent claim.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for repeatedly receiving” and “means for commending encoding” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform both claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites in line 2, “means for repeatedly receiving…” and  line 10, “means for commencing encoding…” The claim limitations fail to clearly disclose what structural elements are performing this task.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457